DeNNy, J.
The defendant’s first .assignment of error is directed to the refusal of the court below to. sustain his motion for judgment as of nonsuit. There is ample evidence revealed on this record to take the case to the jury and to support the verdict rendered. This assignment of error is without merit.
The defendant also assigns as error the admission of the evidence of Thurman Williams relating to the defendant’s speed, which was to the effect that in his opinion the defendant was operating his car at approximately 70 miles per hour immediately prior to the accidient involved in this action.
In light of the evidence with respect to the opportunity the witness had to observe the speed of the defendant’s car and to observe it from the time it passed him until the collision, the evidence was admissible. S. v. Leonard, 195 N. C. 242, 141 S. E. 736; S. v. Peterson, 212 N.C. 758, 194 S.E. 498; S. v. Kelly, 227 N.C. 62, 40 S.E. 2d 454.
In the case of Lookabill v. Regan, 247 N.C. 199, 100 S.E. 2d 521, Winborne, C. J., said: “It is a general rule of law, adopted in ibis State, that any .person of ordinary intelligence, who has had an opportunity for observation, is competent to testify as to the rate of speed of a moving object, such as an automobile.” Citations omitted.
It is pointed out in S. v. Peterson, supra, that the case of S. v. Leonard, supra, is direct authority for the admission of evidence tending to show the speed of a motor vehicle a quarter of a mile from the scene of a wreck in which such motor vehicle is involved. This assignment of error is overruled.
The remaining exceptions and assignments of error, directed to the charge, have been carefully examined and they present no prejudicial error. The verdict and judgment will be upheld.
No Error.
HiggiNS, J., not sitting.